Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20   PageID.8   Page 1 of 13




                      EXHIBIT A
              Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20                                              PageID.9           Page 2 of 13
Approved, SCAO                                             Original - Court                         2nd Copy - Plaintiff
                                                           1st Copy- Defendant                      3rd Copy -Return

               STATE OF MICHIGAN                                                                                        CASE NO.
              THIRD JUDICIAL CIRCUIT                                   SUMMONS                                        20-005125-CK
                  WAYNE COUNTY                                                                                     Hon.Leslie Kim Smith

Court address : 2 Woodward Ave., Detroit Ml 48226                                                                          Court telephone no.: 313-224-2427

 Plaintiffs name(s), address(es), and teiephone no(s)                                     Defendant's name(s), address(es), and teiephone no(s).
 Bavolack, Mark                                                             v             Voya Financial Inc.

 Plaintiff's attorney, bar no., address, and telephone no

 Larry W. Bennett 26294
 30445 Northwestern Hwy Ste 250
 Farmlngton Hills, Ml 48334-3109

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

 Domestic Relations Case
 • There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
    members of the person(s) who are the subject of the complaint.
 D There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
    family members of the person{s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
   (form MC 21) listing those cases.
 • It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
    or family members of the person(s) who are the subject of the complaint.

 Civil Case
 D This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
     • MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
       complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
     • There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
     D A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
         been previously filed in • this court, •                                                                             Court,

        where it was given case number                              and assigned to Judge

       The action • remains • is no longer pending.


      Summons section completed by court clerk.                        SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
    copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
     this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
   complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
    you fully participate in court proceedings, please contact the court immediately to make arrangements.


 Issue date                                                 Expiration date*                         Court clerk
 4/9/2020                                                   7/9/2020                                 Rementa Canyon

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
'This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (9/19)                      SUMMONS                                   MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105


w
 m       .CIA/ •
          '   V
                  £4
Si                 =ij
         Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20                                              PageID.10          Page 3 of 13
                                                                                                                       SUMMONS
                                                                                                         Case No.: 20-005125-CK


                                                             PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.

                                        CERTIFICATE / AFFIDAVIT OF SERVICE I NONSERVICE


                •   OFFICER CERTIFICATE                                  OR               •      AFFIDAVIT OF PROCESS SERVER

I certify that I am a sheriff, deputy sheriff, bailiff, appointed                  Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2]), and                      adult, and I am not a party or an officer of a corporate party
that: (notarization not required)                                                  (MCR 2.103[A]), and that:         (notarization required)

D I served personally a copy of the summons and complaint.

• I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
  together with
                            List all documents served with the Summons and Complaint



                                                                                                                           on the defendant(s):

Defendant's name                                     Complete address(es) of service                     Day, date, time




• I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
  have been unable to complete service.

Defendant's name                                     Complete address{es) of service                     Day, date, time




 I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
 information, knowledge, and belief.


 Service fee           Miles traveled     Fee                                 Signature
 $                     $                  $

Incorrect address fee Miles traveled      Fee        Total fee                Name (type or print)
$                                         $          $
                      $
                                                                              Title

Subscribed and sworn to before me on                                                                                        County, Michigan.
                                                   Date
My commission expires:                                      Signature:
                               Date                                                  Deputy court clerk/Notary public

Notary public. State of Michigan, County of

                                                         ACKNOWLEDGMENT OF SERVICE

I acknowledge that I have received service of the summons and complaint, together with
                                                                                                             Attachments
                                                                    on
                                                                                       Day, date, time

                                                                    on behalf of
    Signature
      Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20                PageID.11    Page 4 of 13

 c
 o
 >»
 c
 ro
O
 CO                                      STATE OF MICHIGAN
 c
 0)
E                    IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
 (D
or
        MARK BAVOLACK,
Q.                                                       Case No. 20-                  -OK
h-                  Plaintiff,                           Hon:
CO
        vs.
o
CM
o       VOYA FINANCIAL, INC.,
CM      RELIASTAR LIFE INSURANCE COMPANY
CD
        and CENVEO CORP.

                    Defendants.
K
LU
O       LARRY W. BENNETT (P26294)
>-      SEIKALY, STEWART & BENNETT, P.C.
h-      Attorneys for Plaintiff
Z
D       30445 Northwestern Hwy., Ste 250
o       Farmington Hills, Ml 48334
o       (248) 785-0102
LU      lbennett@sslawpG.com
z
>-
<
<:
                                              COMPLAINT
ts
<D
iz                         The undersigned hereby certifies that there is no
CD                         other action pending in this Court or any other
o                          court between the same parties arising from the
                           same transaction or occurrence nor has such an
                           action been dismissed after being assigned to ajudge.
•C
CO                                           Larry W. Bennett
O

LU
U             NOW COMES Plaintiff MARK BAVOLACK, by and through his attorney LARRY
LL
U.
O      W. BENNETT of SEIKALY, STEWART & BENNETT, P.C., and states as follows;
>-
2
z
Q
LU

U_


o
in
CM

io
o
o
o
CM
Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20             PageID.12      Page 5 of 13




       Plaintiff resides in the State of Connecticut.

       Defendant Voya Financial, Inc ("Voya") is a foreign corporation conducting

       business within the County of Wayne, State of Michigan.

       Defendant ReliaStar Life Insurance Company ("ReliaStar") is a foreign

       corporation conducting business within the County of Wayne, State of Michigan.
 yij
       Defendant Cenveo, Corp. ("Cenveo") is a foreign corporation conducting

       business within the County of Wayne, State of Michigan.

 5.    Plaintiff was insured under a disability income policy ("Policy") issued by

       ReliaStar. The Policy is not attached because it is already in the possession of

       the Defendants.

       ReliaStar appears to remain in business but is owned by and operates under the

       name of Voya.

       During the effective term of the Policy, Plaintiff suffered serious disease and

       injury rendering him disabled from work within the meaning of the Policy,

       including, but not limited to;

       a. Acute type A aortic dissection in June 2016;

       b. Residual type B aortic dissection extending down to bilateral iliac arteries;

       c. Continuing coronary artery disease including severe vulnerability to the

       consequences of elevated blood pressure.

       Based on his multiple conditions and vulnerabilities, Mr. Bavolack was instructed

       by his treating physicians to avoid any activity, including employment that would

       elevate his blood pressure to dangerous levels.

 0     Mr. Bavolack was employed by Cenveo in a sales position that was highly
Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20            PageID.13    Page 6 of 13




        stressful due to the pressure from time constraints, travel requirements, customer

        demands, supply chain issues and other requirements that would necessarily

        cause dangerously elevated blood pressure.

  10.   Mr. Bavolack was advised by his treating physicians to not return to his

        employment with Cenveo.

  11.   After a required waiting period, Mr. Bavolack was entitled to benefits under the

        Policy during the first 24 months of his disability if his medical conditions

        prevented him from performing the essential duties of his regular occupation and

        he was unable to eam more than 80% of his indexed basic monthly earnings.

        This is commonly referred to as the "own occupation" period.

  12.   After 24 months, Mr. Bavolack was entitled to benefits under the Policy if he was

        unable to perform the essential duties of any gainful occupation which his

        training, education or experience would reasonably allow and as a result, was

        unable to eam more than 60% of his indexed basic monthly earnings.        This is

        commonly referred to as the "any occupation" period.

 13.    As a result of his multiple medical conditions, Mr. Bavolack was entitled to

        disability insurance benefits under the Policy during both the "own occupation"

        and "any occupation" periods.

 14.    Mr. Bavolack made a timely and proper application for benefits under the Policy.

 15.    On or about February 3, 2017, Voya approved Mr. Bavolack's claim and made

        payments as required by the Policy.

 16.    On June 7, 2018, Voya wrongfully terminated Mr. Bavolack's benefits, despite

        there being no improvement in the conditions for which he was found to be
Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20            PageID.14     Page 7 of 13




        disabled in the first place.

  17.   The termination was not based on a fair and reasonable review of the objective

        medical information but rather was the result of Voya seeking to save money by

        not paying benefits.

  18.   Mr. Bavolack filed a timely and permissible request for review of the termination

        of his benefits.

  19.   On April 10, 2019 Voya issued a determination that upheld its earlier termination.

  20.   Mr. Bavolack filed a timely and permissible request for a review of the April 10,

        2019 determination.

 21.    On March 13, 2020, Voya issued a final denial of benefits.

 22.    In its March 13, 2020 determination, and without finding Mr. Bavolack was

        disabled within the meaning of the Policy, Voya paid benefits to Mr. Bavolack for

        the remainder of the first 24 months of his disability (the "own occupation"

        period).

 23.    Voya did not provide any explanation or rationale for how it found Mr. Bavolack to

        be disabled under the "own occupation" standard but not the "any occupation"

        standard.

 24.    The termination and then failure to pay benefits after 24 months was irrational

        and was based on a biased investigation by Voya that focused solely on finding a

        basis to terminate benefits as opposed to being a fair review of the medical

        information. For example:

               Voya ignored the objective medical findings, opinions and information in

              Mr. Bavolack's records;
Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20           PageID.15     Page 8 of 13




       b.    Voya instead relied upon the opinions of biased medical reviewers who

             never examined Mr Bavolack despite the Policy containing a provision that

             required Mr. Bavolack to submit to an examination If requested by Voya.

             In addition to not examining Mr. Bavolack, the biased medical reviewers

             engaged in adversarial communications with Mr. Bavolack's treating

             doctors in an effort to create a contrived record that would be wrongfully

             used to deny Mr. Bavolack's claim;

             Voya Ignored the life threatening impact of employment related stress on

             Mr. Bavolack;

       d.    Voya ignored the findings of the Social Security Administration who found

             that Mr. Bavolack was totally disabled;

             Voya made speculative findings that Mr. Bavolack engaged in certain

             activities for which there was no supporting evidence and, In making such

             speculative findings, Ignored specific Information submitted by Mr.

             Bavolack that refuted the findings. Examples include speculation that Mr.

             Bavolack was taking certain medications despite pharmacy records that

             proved otherwise; speculation that Mr. Bavolack was engaging in certain

             social activities based on old social media data despite current Information

             that established otherwise; and speculation that Mr. Bavolack was

             engaging in certain activities as a member of two LLC's despite there

             being no evidence to support the speculation and specific refuting

             information submitted by Mr. Bavolack;

       f.    Voya refused to provide materials requested by Plaintiff that would assist
Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20                PageID.16     Page 9 of 13




                in exposing the biased nature of the review of Mr. Bavolack's claim.

  25.   In addition, Voya failed to identify a single job Mr. Bavolack could safely perform

        that would allow him to earn either 80% or 60% of his monthly indexed earnings.

  26.   Mr. Bavolack submitted expert evidence that no such job exists.

                           COUNT I - BREACH OF CONTRACT

 27.    Plaintiff incorporates all prior paragraphs as though fully set forth herein.

 28.    Defendants Voya's and ReliaStar's refusal to pay disability insurance benefits to

        Plaintiff is a material breach of the terms of the insurance contract.

 29.    As a result of Defendant's breach, Plaintiff is incurring loss of benefits each and

        every month that the breach continues, along with the loss of use of the

        payments.

               COUNT II - UNFAIR AND PROHIBITED TRADE PRACTICES

 30.    Plaintiff incorporates all prior paragraphs as though fully set forth herein.

 31.    Defendants Voya's and ReliaStar's actions amount to unfair and prohibited trade

        practices under MCL 500.2006 and related statutes.

 32.    Defendants Voya and Reliastar have acted in bad faith in denying policy benefits

        to Plaintiff.

 33.    Plaintiff is entitled to interest of 12 percent per annum.

                            COUNT III - VIOLATION OF ERISA

 34.    Plaintiff incorporates all prior paragraphs as though fully set forth herein.

 35.    Defendants may claim that Mr. Bavolack's claim is governed by ERISA.

 36.    Plaintiff disputes that his claim is governed by ERISA but pleads this Count in the

        alternative in case it is determined that ERISA applies.
Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20             PageID.17      Page 10 of 13




  37.   Some documents list Defendant Cenveo as "Plan Administrator" of the Policy.

  38.   Defendant Cenveo played no role in the processing of Mr. Bavolack's claim and

        completely abdicated any responsibility for providing the protections afforded by

        ERISA to Mr. Bavolack.

  39.   The de facto and actual "Plan Administrator" was Voya.

  40.   Whether it is Cenveo, Voya, or ReliaStar, a "Plan Administrator" owes a fiduciary

        duty to Plaintiff, who is a Plan Beneficiary.

  41.   As a Plan Administrator, Defendants breached their fiduciary duties to Plaintiff in

        the following ways, among others:

               By failing to investigate his claim in good faith and instead focusing the

               claim process on finding ways to deny or terminate the claim;

        b.     By utilizing biased individuals to review his claim and refusing to disclose

               information establishing that bias;

               By failing to have Plaintiff examined by a physician and by relying upon

               reports of physicians that never examined Mr. Bavolack;

        d.     By ignoring obvious physical limitations Mr. Bavolack has from the multiple

               medical conditions he suffers from;

               By ignoring the impact of occupational stress on his medical conditions;

               By ignoring the expert evidence that there is no job Mr. Bavolack can

               perform that would allow him to earn the minimums set by the Policy;

        g.     By not taking into account that when Mr. Bavolack is examined by his

              treating physicians, he does not have any of the physical consequences

              that would be suffered if he was working full time. Many of the records
Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20              PageID.18     Page 11 of 13




              reflect that should he have to engage in activity, his condition would

              materially and substantially worsen and potentially be "catastrophic," i.e.,

               fatal.

  42.   Defendants may claim the Court's review of the decision to deny benefits is

        limited to the "Administrative Record."

  43.   As a result of the wrongful conduct of the Defendants, the Administrative Record

        in his case is not a proper basis upon which the Court should base its decision.

        This is true for the following reasons, among others:

               Defendant's actions are affected by a conflict of interest in that benefits

              are to be paid by the decision makers in this case. The conflict of interest

              permeated the claim process and decisions in this matter.

        b.    Defendant utilized biased individuals to review this matter.

              The credentials of the individuals who reviewed this matter are not

              disclosed in the administrative record.

              The financial arrangements with the individuals who reviewed this matter

              are not disclosed in the administrative record.

              This most recent denial of LTD benefits follows a history of improper

              processing of Mr. Bavolack's claim. This is reflected in the lengthy delays

              in the handling of his claim; disregard of the objective medical evidence;

              disregard of the determinations by physicians who examined Mr. Bavolack

              and reliance instead on hired physicians who performed record reviews

              only; the misinterpretation of the policy provisions and the utilization of

              reviewers that fail to adhere to appropriate standards.
Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20                 PageID.19     Page 12 of 13




  44.    Based on the conduct of the Defendant in this matter, the standard of review in

         this case should be de novo.

  45.    As a proximate result of the actions of the Defendant, Plaintiff has suffered

         damage, including but not limited to a loss of receipt of benefits, emotional

         distress, and pain and suffering.

  46.    Plaintiff is entitled to remedies under ERISA, Including costs and attorney fees.

                                     RELIEF REQUESTED

         Plaintiff requests entry of judgment that finds that Plaintiff is entitled to disability

  benefits and award damages in such an amount in excess of $25,000.00 as this Court

  deems Plaintiff to be entitled, plus interest, penalty interest, attorneys' fees, costs and

  such other relief as the Court deems appropriate, including a judgment that Defendant

  pay all past due and future benefits under the contract.



  Dated; April 9, 2020                              Respectfully Submitted,

                                                    /s/ Larry W. Bennett
                                                    Larry W. Bennett
                                                    Seikaly, Stewart & Bennett, P.C.
                                                    30445 Northwestern Hwy., Ste. 250
                                                    Farmington Hills, Ml 48334
                                                    248.785.0102
                                                    lbennett@sslawpc.com
                                                    P26294
                                                                    .   .s     Tf


                                                              CERTIFIED MAIL
        g. ^   SEIKALY STEWART & BENNETT, P.C.
               Attorneys and Counselors

               30445 NORTHWESTERN HIGHWAY
                                                                                                $7,050
               SUITE 250                                                                    US POSTAGE
I   j                                                                                       FIRST-CLASS
               FARMINGTON HILLS, Ml 48334
                                                                                                            Case 2:20-cv-11210-GAD-APP ECF No. 1-2 filed 05/15/20




                                                                                           062S0009311673
                                                                                    g         TROM 43334
                                                         7018 30^0 QDOS 0S70 1117   (0
                                                                                    •- *
                                                                                    CO

                                                                                    1
                                                                                                            PageID.20




                                                      Voya Financial
                                                      One Orange Way
                                                      Windsor, CT 06095-4774
                                                                                                            Page 13 of 13




                                                 OBO^m-3rf74 COSE
